Citation Nr: 0945801	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for urinary 
incontinence, as a residual from prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2006, a statement of the 
case was issued in November 2006, and a substantive appeal 
was received in January 2007.  

The March 2006 notice of disagreement was also filed with 
regard to entitlement to a compensable disability rating for 
metastatic peritoneal cancer, secondary to prostate cancer.  
A statement of the case was issued in November 2006.  
However, in his substantive appeal, the Veteran expressly 
indicated that he was only appealing the urinary incontinence 
issue.  Thus, the metastatic peritoneal cancer issue is not 
in appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 


FINDING OF FACT

The Veteran's urinary incontinence, as a residual from 
prostate cancer, is manifested by a predominant voiding 
dysfunction causing leaking requiring the wearing of 
absorbent materials which must be changed more than 4 times 
per day.


CONCLUSION OF LAW

The criteria for a 60 percent rating (but not higher) for 
urinary incontinence, as a residual from prostate cancer, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of a letter from the RO to the 
Veteran dated in November 2008.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the Veteran in November 2008 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to initial certification of the Veteran's claim to the Board.  
Additionally, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The November 2008 letter also provided the Veteran with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

An April 2003 rating decision assigned a 40 percent 
disability rating for residuals of prostate cancer, status 
post radical retropubic prostatectomy, from August 22, 2002, 
under Diagnostic Code 7528.  

Under this regulatory provision, a rating of 100 percent is 
warranted where there are malignant neoplasms of the 
genitourinary system.  The code further notes that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  

The Veteran underwent a VA examination in December 2003.  He 
reported using 2 pads a day for a moderate amount of stress 
incontinence.  

The Veteran underwent another VA examination in December 
2004.  He reported that he wore absorbent pads.  He stated 
that he had to change pads twice during the day and once at 
night.  

VA outpatient treatment records dated in September 2006 
reflect that the Veteran was using about 2 pads a day.  In 
July 2007, he stated that he used to use about 2 pads per 
day, but now used 4 to 6 pads per day.  

The Veteran underwent another VA examination in December 
2007.  He reported that a pad or absorbent material was 
required as often as 4 to 5 times per day.  He stated that an 
appliance was not required.  Following physical examination, 
the examiner stated that the Veteran changed pads or other 
absorbent materials 5 times per day.  

The Veteran underwent another VA examination in January 2008.  
He reported that he needed to use an average of 5 pads per 
day in 2004.  He stated that he was down from 5 pads to 4 
pads.  

As noted above, the record contains some conflicting 
indications as to the number of pads the Veteran uses per 
day.  The Board notes that the December 2007 VA examiner 
found that the Veteran changed pads or other absorbent 
materials 5 times per day.  Moreover, the Veteran stated at 
the January 2008 VA examination that he needed to use an 
average of 5 pads per day in 2004.  The Board finds no reason 
to doubt the credibility of the Veteran's symptom reports.  
Thus, a 60 percent rating for the Veteran's urinary 
incontinence, as a residual from prostate cancer, is shown to 
be warranted and the appeal must be granted.  The Board notes 
that 60 percent is the maximum rating authorized under this 
provision for voiding dysfunction.  38 C.F.R. § 4.114.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's urinary incontinence has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  Therefore, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent disability rating for urinary 
incontinence, as a residual from prostate cancer, is 
warranted.  The appeal is granted, subject to applicable laws 
and regulations governing payment of VA monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


